COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                               §
IN THE MATTER OF                                                No. 08-16-00142-CV
                                               §
C.R.A.,                                                           Appeal from the
                                               §
A JUVENILE                                                   County Court at Law No. 1
                                               §
                                                              Of Denton County, Texas
                                               §
                                                               (TC# JV-2014-00157)
                                               §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. It appearing to this Court that

Appellant is indigent, we make no further order as to payment of costs on appeal. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF NOVEMBER, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.